Case 1:16-cr-00467-LJL Document 360
                                361 Filed 02/22/21
                                          02/23/21 Page 1 of 2
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com


                                                                 ANDREW J. LEVANDER

                                                                 andrew.levander@dechert.com
                                                                 +1 212 698 3683 Direct
                                                                 +1 212 698 0483 Fax



 February 22, 2021               REQUEST GRANTED.
                                 Schedule Approved.
 VIA CM-ECF

 Hon. Lewis J. Liman                2/23/2021
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street
 New York, New York 10007

 Re: United States v. Huberfeld (1:16-cr-00467-LJL)

 Dear Judge Liman:

 Dechert LLP, along with Meister Seelig & Fein LLP, represents Murray Huberfeld in the above-
 captioned matter. We write respectfully to request an extension of the filing deadlines relating to
 Mr. Huberfeld’s April 26, 2021, sentencing hearing in light of the updated estimated time of
 completion for the presentence report.

 At present, the Parties’ objections to the PSR and sentencing submissions are due by March 2,
 and responses (along with any objection to proceeding with the sentencing remotely) are due by
 March 16. This schedule was set in response to our initial request for an extension and
 adjournment dated January 25, 2021, which the Court granted that day (see Dkt. No. 351). That
 initial request was made in light of our understanding that the updated PSR would not be ready
 “until the first week of February, at the earliest” (id.).

 We provided the probation office with Mr. Huberfeld’s updated financial statements and medical
 records on February 4, and on February 18 we were informed by the assigned officer that the
 updated PSR should be ready by February 26. Since Fed. R. Crim. P. 32 entitles Mr. Huberfeld
 14 days to raise any objections to the PSR (and adding an extra week in case finalizing the
 updated PSR takes longer than expected), we request an extension of the sentencing-related filing
 deadlines to on or after the following dates:

         Friday, March 19, 2021: Deadline for the Parties’ objections to the updated
         PSR and for the Parties’ sentencing submissions; and
         Friday, April 2, 2021: Deadline for the Parties’ responses and for any objection
         to proceeding with the sentencing remotely.
Case 1:16-cr-00467-LJL Document 360
                                361 Filed 02/22/21
                                          02/23/21 Page 2 of 2

                                                             Hon. Lewis J. Liman
                                                             February 22, 2021
                                                             Page 2




 Under the proposed revised schedule, the Parties’ briefing would be complete more than three
 weeks in advance of the April 26 sentencing hearing. The Government consents to this second
 request for extension of time.

 Respectfully submitted,

 /s/ Andrew J. Levander

 Andrew J. Levander

 LER

 cc:    All counsel of record, via CM-ECF
